Citation Nr: 0421671	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to the service-
connected disability of tuberculosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


 



INTRODUCTION

The veteran had active service from November 1950 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to the service 
connected disability of tuberculosis.         

In March 2003, the Board reopened the veteran's claim, having 
determined that new and material evidence had been submitted.  
It is noted that a September 1995 rating decision denied 
service connection for chronic obstructive pulmonary disease 
(COPD) as secondary to the service-connected disability of 
tuberculosis.  This was the last final decision.   

In conjunction with the above action, the Board noted that it 
planned to undertake additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Specifically, a VA examination was requested.  However, the 
Federal Circuit's decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which . 
. . is subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary."

In the instant matter, the Board notes that the requested VA 
examination was performed and that the agency of original 
has, in fact, considered this evidence, as illustrated by the 
March 2004 supplemental statement of the case (SSOC).  This 
was issued following a November 2003 Board remand.  

FINDING OF FACT

The veteran does not have COPD related to service, or to his 
service-connected tuberculosis.    


CONCLUSION OF LAW

COPD was not incurred in or aggravated in service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2003).     


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, a July 2001 
letter from the RO to the veteran informed him of what the 
evidence must show in order to warrant entitlement to service 
connection for COPD secondary to the service-connected 
tuberculosis, stating that VA needed a medical diagnosis of a 
current disability and medical evidence showing a 
relationship between the in-service disease, in the instant 
matter tuberculosis, and the current disability (COPD).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.
  
The July 2001 RO letter informed the veteran that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claim and that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies.  The letter stated, though, that the 
veteran had to give VA enough information about such records 
to enable VA to request them for him from the person or 
agency that had the records.  Additionally, the letter stated 
that VA would assist him by providing a medical examination 
or getting a medical opinion if it was decided such was 
necessary to make a decision on his claim.    

In addition, the supplemental statement of the case (SSOC), 
issued in March 2004, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Here, the veteran has not referenced 
any records that have not been obtained and considered in 
conjunction with the veteran's claims on appeal.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the March 2004 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1).  The July 
2001 VCAA notice, combined with the supplemental statement of 
the case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Accordingly, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran is claiming entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
as secondary to the service-connected disability of 
tuberculosis.  

The veteran's service medical records (SMR's) include a 
record dated in February 1954 which diagnosed tuberculosis, 
pulmonary, active, minimal.

A 1954 report from the VA hospital in Alexandria, Louisiana, 
diagnosed tuberculosis, pulmonary, active, minimal.  At 
discharge in November 1954 the report noted tuberculosis, 
pulmonary, chronic, minimal, arrested for three months.  An 
October 1962 VA examination report diagnosed tuberculosis, 
pulmonary, chronic, minimal, inactive for six years.    

A September 1994 VA examination report noted that the veteran 
had not had a known recurrence of tuberculosis since service.  
He did report shortness of breath.  It was noted that he 
could walk approximately two flights of stairs and that he 
had quit smoking four to five years before.  It was reported 
that he smoked less than one pack per day for 20 years.  The 
veteran described having a little cough all the time, which 
was a dry, hacking cough.  It was reported that he slept on 
one pillow and that his medications included and inhaler, 
used as occasion required.  Examination of the lungs revealed 
expiratory and inspiratory ronchi and wheezes throughout 
which did not clear post coughing.  He has slight 
prolongation of the expiratory phase.  Pulmonary function 
test revealed severe obstruction ventilatory impairment with 
severe loss of vital capacity.  The diagnoses were history of 
tuberculosis, inactive, and COPD.  

An October 1994 report of chest X-rays noted that 
cardiovascular structures were within normal limits.  Lung 
fields appeared clear and free of infiltrates.  

A July 1995 VA examination report noted that the veteran 
reported that he had smoked one-half to one pack a day for 
fifteen years, but that he quit smoking five years before.  
He reported a chronic cough, mainly at nighttime which was 
mainly dry.  He had occasional scanty sputum and complained 
of shortness of breath.  He reported being able to walk one 
flight of stairs.  Examination of the lungs revealed a few 
ronchi which cleared post cough.  He was noted to have a very 
rare and expiratory wheezing on force expiration of 
prolongation of the expiratory phase.  No rales were noted 
and there was no increase in his AP diameter.  The diagnoses 
were inactive pulmonary tuberculosis and COPD.  The claims 
folder was reviewed.   

A July 1995 report of chest X-rays revealed that 
cardiovascular structures were within normal limits.  Lung 
fields appeared clear and free of infiltrates.  
    
The medical evidence also includes a report of a respiratory 
system examination at Jackson VA Medical Center in August 
2001, and a Jackson VA Medical Center treatment report from 
July 2001.  In the latter report, the examining nurse 
practitioner, Karen M. Cooper states that the veteran's COPD 
is "probably secondary to cigarette smoking."  However, she 
further states that "it seems possible to me that the fact 
that his lungs were already weakened by the TB 
[tuberculosis], could have also attributed to this 
condition."  

The August 2001 VA examination report noted that the veteran 
smoked one pack a day for 15 years, but that he had quit five 
years ago.  He complained of a chronic, dry cough and 
shortness of breath.  It was reported that he could walk 
approximately 100 feet and then was limited by shortness of 
breath and a stroke.  He used an albuterol inhaler once a 
day, usually at night.  Upon physical examination, his lungs 
were clear to auscultation and percussion without rales, 
ronchi, or wheezes.  There was no prolongation of the 
expiratory phase and there was no increase in his AP 
diameter.  Cardiac examination revealed a regular rate 
without murmur, rub, or gallop.  There was no peripheral 
edema.  The diagnoses were pulmonary tuberculosis, inactive, 
and COPD, secondary to smoking.  The examiner remarked that 
the veteran's COPD was more likely than not related to his 
smoking and that there was no medical evidence to support 
that his COPD was caused by the tuberculosis.  His pulmonary 
function tests were noted to be related to his COPD.  

An August 2001 report of chest X-rays states that both lungs 
were clear of any acute process.  The cardiac silhouette was 
within normal limits and the bony thorax was unremarkable.      

A June 2003 VA examination report noted that the veteran 
reported having smoked less than one pack a day for five 
years and that he had quit smoking 15 to 20 years ago.  After 
that, he reported using Skol for 5 to 6 years.  He complained 
of a nighttime cough for the past month, which was productive 
of yellow sputum and reported shortness of breath.  He was 
noted to be able to walk 100 to 200 feet before he had to 
stop and rest.  He used a Combivent inhaler once a day and as 
occasion required.  The examiner noted that the veteran was 
diagnosed with tuberculosis while in service and indicated 
that he has had no recurrence of his tuberculosis since 
service.  Upon physical examination, his lungs were noted to 
be clear to auscultation and percussion without rales, 
ronchi, or wheezes.  There was no increase in his AP diameter 
and there was no prolongation of the expiratory phase.  The 
diagnoses were pulmonary tuberculosis, inactive, and COPD, 
secondary to his smoking.  The examiner noted that the claims 
folder had been reviewed.  In this regard, the examiner 
stated that there were no records documenting the initial 
diagnosis of COPD, but that it was noted on his VA 
examination report of September 1994.  The examiner stated 
that the veteran's COPD was more likely than not related to 
his smoking.  He noted the discrepancy in the number of years 
that he smoked as recorded in the current examination report 
versus previous VA examination reports.  The examiner then 
stated that there was no medical evidence to support that his 
COPD was caused by the tuberculosis, as smoking was the main 
recognized etiology of COPD.  The examiner stated further 
that there was no evidence to suggest that his tuberculosis 
"weakened his lungs" as stated by the nurse practitioner in 
her July 2001 note.  The examiner remarked that the veteran's 
initial chest X-ray showed that the tuberculosis involved 
just an area in the right second intercostal space and was 
not a diffuse bilateral infiltrate, and stated that residuals 
from chronic tuberculosis would tend to be restrictive, 
reflecting scarring of the lung tissue and not obstructive, 
as in the veteran's case.  The examiner concluded by stating 
that the veteran's pulmonary function test findings were that 
of obstructive lung disease, which is secondary to his COPD 
due to smoking.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims that he suffers from COPD as secondary to the 
service-connected disability of tuberculosis.  There is no 
competent medical opinion of record which relates the 
veteran's COPD to either his military service or to his 
service-connected tuberculosis.  In this regard, the only 
evidence favorable to the claim is the comment by the nurse 
practitioner in July 2001 wherein she notes the possibility 
that the lungs were already weakened by TB which could have 
contributed to the condition.  The wording employed by the 
nurse reflects speculation or possibility rather than any 
degree of medical certainty.  In contrast, the Board notes 
that there has been no known recurrence of the veteran's 
tuberculosis since 1954.  The August 2001 VA examiner 
diagnosed COPD, secondary to smoking, and stated that the 
veteran's COPD was more likely than not related to his 
smoking and that there was no medical evidence to support 
that his COPD was caused by the tuberculosis.  The same VA 
examiner again examined the veteran in June 2003 and in the 
examination report reiterated that the veteran's COPD was 
more likely than not related to his smoking.  The examiner 
stated further that there was no evidence to suggest that his 
tuberculosis "weakened his lungs" as stated by the nurse 
practitioner in her July 2001 note.  The examiner also stated 
that residuals from chronic tuberculosis would tend to be 
restrictive, reflecting scarring of the lung tissue and not 
obstructive, as in the veteran's case.  The examiner 
concluded by stating that the veteran's pulmonary function 
test findings were that of obstructive lung disease, which is 
secondary to his COPD due to smoking.  
         
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence shows neither 
that the veteran is suffering from COPD as a result of his 
service, nor that his COPD was caused or aggravated by his 
service-connected tuberculosis.      

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from COPD 
secondary to the service-connected disability of tuberculosis 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service, or his service-connected tuberculosis.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for COPD as secondary to 
the service-connected disability of tuberculosis, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



